Citation Nr: 0016737	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-05 327	)	DATE
	)
	)


THE ISSUES

1.  Eligibility for payment of attorney fees stemming from a 
September 22, 1999, rating decision which granted service 
connection for generalized anxiety disorder, and assigned a 
60 percent rating.  

2.  Eligibility for payment of attorney fees stemming from a 
January 5, 2000, rating decision granting a total disability 
rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
June 1966.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits.  

The claimant in the present case is an attorney (F. M. J.) 
who was retained by the veteran in November 1993. 

The RO notified both the veteran and his attorney by letter 
dated February 11, 2000, that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  On 
March 3, 2000, the Board wrote that they had received a fee 
agreement dated October 1, 1999.  They requested a copy of 
the fee agreement dated November 22, 1993.  The attorney 
responded by letter dated March 14, 2000, and enclosed a copy 
of the November 22, 1993 fee agreement.  


FINDINGS OF FACT

1.  An initial Board decision on August 31, 1993, denied the 
veteran's claim for service connection for cerebral palsy.  

2.  In its October 1994 remand, the Board determined that the 
issue of service connection for a psychiatric disorder was at 
issue.  


3.  The August 1993 Board decision constituted a denial 
regarding the issue of service connection for a psychiatric 
disorder.  

4.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

5.  The claimant, F. M. J., was retained in November 1993. 

6.  A fee agreement signed by the parties in November 1993 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due 
benefits, but no more, awarded to the veteran. 

7.  By a rating decision dated September 1999, the RO granted 
entitlement to service connection for generalized anxiety 
disorder, with a noncompensable evaluation effective August 
28, 1991, and a 60 percent evaluation effective 
July 9, 1999.  

8.  The claimant rendered legal services involving the 
veteran's VA claim for service connection for generalized 
anxiety disorder. 

9.  By rating decision dated January 2000, the RO granted 
entitlement to a TDIU effective July 9, 1999.

10.  There is no final Board decision with respect to the 
issue of entitlement to a TDIU.




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
the VA have been met with respect to the issue of entitlement 
to service connection for generalized anxiety disorder. 38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).

2.  The fee specified in the November 1993 fee agreement 
equals 20 percent of past-due benefits awarded and it is 
reasonable in regard to the work that the attorney did 
towards the grant of service connection for generalized 
anxiety disorder. 38 U.S.C.A. § 5904(d); 38 C.F.R. § 
20.609(f), (g) (1999). 

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's January 2000 grant of 
entitlement to a TDIU.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (c), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant laws and regulations

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's September 22, 1999, rating 
decision.

On August 31, 1993, the Board denied the veteran's claim for 
service connection for cerebral palsy.  The veteran appealed 
the Board's August 1993 decision, and in August 1994, the 
United States Court of Veteran's Appeals (Court) issued an 
order which granted a joint motion for remand to vacate and 
remand the August 1993 Board decision.  The joint motion 
requested that VA obtain identified medical records as well 
as Social Security records.  In the Board's October 1994 
remand, it was determined that based on the appellant's 
Statement of the Issues before the Court, that there were two 
claims at issue: service connection for cerebral palsy, and 
service connection for a psychiatric disorder.  Accordingly, 
it is determined that the August 1993 Board decision 
constituted a final decision with respect to the issue of 
service connection for a psychiatric disorder.  

The notice of disagreement which preceded the Board decision 
was received by the RO after November 18, 1988.  The 
claimant, F. M. J., was retained in November 1993, or within 
one year after the August 1993 Board decision.  Therefore, 
the three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met 
regarding the claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).  

By a September 1999 rating decision, the RO granted the 
veteran entitlement to service connection for generalized 
anxiety disorder, and assigned a noncompensable rating 
effective August 28, 1991, and a 60 percent rating effective 
July 9, 1999. This award resulted in the payment of past-due 
benefits.  

The law specifies that when direct VA payment is requested, 
the total fee payable to an attorney may not exceed 
20 percent of the total amount of any past-due benefits 
awarded in the veteran's claim.  38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1999).  Fees totaling no more than 20 percent of 
any past-due amounts are presumed to be reasonable.  
38 C.F.R. § 20.609(f) (1999).  

As noted above, the attorney was retained in November 1993.  
In the same month, he submitted a copy of an attorney fee 
contract dated November 22, 1993.  There are references to a 
service organization (Maine Veteran Services) being retained 
in 


May 1997.  However, in June 1999 (before the September 1999 
rating decision resulting in past-due benefits), the attorney 
submitted a signed notice that he was being retained by the 
veteran.  In October 1999, the attorney submitted an 
attorney-fee contract between himself and the veteran dated 
October 1999.  The Board wrote a letter to the attorney in 
March 2000 informing him that his October 1999 contract 
appointed a law firm as a representative, rather than an 
individual attorney, and requested that he submit a copy of 
the November 1993 fee agreement.  In March 2000, the attorney 
submitted a copy of his November 1993 fee agreement.  

The attorney fee agreement executed between the parties in 
November 1993 provides for direct VA payment to the claimant 
of a contingency fee consisting of 20 percent of past-due 
benefits awarded to the veteran, but no more.  While the 
contract specifies that the client authorizes the attorney to 
pursue an award under the Equal Access to Justice Act (EAJA), 
the contract clarifies that the EAJA award would reduce the 
contingency fee payment.  Therefore it is concluded that the 
November 1993 fee agreement complies with the aforementioned 
statutory and regulatory requirements and is reasonable. 

As noted above, in a September 1999 rating decision, the RO 
granted the veteran entitlement to service connection for 
generalized anxiety disorder with a noncompensable rating 
effective August 28, 1991, and a 60 percent rating effective 
July 9, 1999.  Accordingly, eligibility for payment of 
attorney fees for services rendered before the VA is 
established.  The evidence shows that the attorney performed 
work on the veteran's claim for service connection for 
generalized anxiety disorder after the August 1993 Board 
denial.  


Eligibility for payment of attorney fees stemming from a 
January 5, 2000, rating decision granting a TDIU.

Attorney fees are not payable from the RO's January 2000 
grant of a TDIU.  There was no final decision promulgated by 
the Board with respect to the issue of a TDIU.  Therefore, 
per the requirements of 38 C.F.R. § 20.609 (c) (1) (1999), 
the attorney is precluded by law from charging a fee for 
legal services provided to the veteran in connection with the 
grant of a TDIU.  

The decisions of the Court in In Matter of Smith, 10 Vet. 
App. 311 (1997) and in In Matter of Fee Agreement of Cox in 
Case No. 91-326, 11 Vet App. 158 (1998) are inapplicable to 
the case now before the Board.  The Court held in In Matter 
of Smith that, "Where the Board fails to adjudicate a claim 
that was reasonably before it, the net outcome for the 
veteran amounts to a denial of the benefit sought."

In In Matter of Smith, the Court vacated and remanded a 
decision of the Board which had determined that the attorney 
was not entitled to fees from past-due benefits resulting 
from a grant of TDIU.  The grant of TDIU discussed in Smith 
stemmed from the Court's earlier remand of a TDIU claim.  In 
that decision (Lundgren II), the Court noted that while the 
Board had not affirmatively rendered a final decision on the 
issue of TDIU, the issue had been reasonably raised and that 
the Board's failure to address the issue had been in error.  
In Matter of Smith at 314.  The Court held as a matter of law 
that the Board's failure to adjudicate the TDIU claim that 
was properly before it constituted a final adverse decision 
of the Board with respect to that claim.  Id.  The Court 
noted that the predicate for its jurisdiction in Lundgren II 
was the failure to decide the raised TDIU claim and was the 
law of the case.  Therefore, the Court determined by 
implication in Lundgren II that it had jurisdiction regarding 
the issue of TDIU, and that on remand the Board was not free 
to do anything contrary to the Court's action.  

The Court's decision in Cox was similar to that reached in 
Smith in that the Court held that the Board had in its 
initial review of the claim failed to adjudicate the 
veteran's TDIU claim.  As in Smith, the Court reasoned that 
the Board erred in failing to address the TDIU claim, which 
was properly before the Board and that the failure to address 
the claim amounted to a final decision on the claim.  

However, the case now before the Board materially differs 
from the cases of Smith and Cox.  In the current case, the 
veteran appealed the Board's August 1993 decision which 
denied service connection for cerebral palsy.  In August 
1994, the Court issued an order which granted a joint motion 
for remand to vacate and remand the August 1993 Board 
decision.  The joint motion requested that VA obtain 
identified medical records as well as Social Security 
records.  The Court did not raise the issue of a TDIU.  In 
the Board's October 1994 remand, the Board determined that 
based on the appellant's Statement of the Issues before the 
Court, there were two claims at issue: service connection for 
cerebral palsy, and service connection for a psychiatric 
disorder.  The issue of a TDIU was first raised in October 
1999, after the RO's grant of service connection for a 
generalized anxiety disorder and assignment of a 60 percent 
rating.  

Based on the facts presented in this particular case, there 
has been no final decision by the Board on the issue of 
entitlement to TDIU.  Accordingly, the prerequisites for 
charging a fee for services concerning the claim for TDIU 
rendered by the attorney on the veteran's behalf before VA 
and the Board are not met. 38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c)(1) (1999).


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of February 11, 2000.  As described 
below, the amount payable as attorney fees following the 
September 22, 1999, and January 5, 2000, rating decisions 
will have to be revised.  

In this case, the period of past-due benefits stems from the 
grant of service connection for generalized anxiety disorder, 
effective July 9, 1999.  Since the granting of service 
connection for generalized anxiety disorder and assignment of 
a 60 percent rating was made effective from July 9, 1999, 
compensation based on this rating is payable to the appellant 
from August 1, 1999, the first day of the following month.  
38 U.S.C.A. § 5111 (West 1991).  In its calculation of past-
due benefits, the RO correctly chose August 1, 1999, as the 
effective date of the increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the September 1999 rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the date of the award was September 22, 1999.  
Accordingly, the termination date of the period of past-due 
benefits for attorney fee purposes will be September 22, 
1999.  However, the RO chose January 5, 2000 (date of the 
grant of a TDIU), to be the termination date of the period of 
past-due benefits.  

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for generalized anxiety disorder and assignment of 
a 60 percent rating for the period between August 1, 1999, 
and September 22, 1999.  Inasmuch as the RO selected January 
5, 2000, as the ending date for the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
its figures accordingly.  The RO should also recalculate its 
figures to reflect the fact that the attorney should not be 
paid any past-due benefits stemming from the grant of a TDIU.  


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established regarding the claim of 
service connection for a psychiatric disorder.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran for service connection for generalized anxiety 
disorder and assignment of a 60 percent rating for the period 
from August 1, 1999, through September 22, 1999.

With regard to the veteran's claim for a TDIU, eligibility 
for payment of attorney fees for services rendered before the 
VA is denied.  None of the veteran's past-due benefits 
resulting from the grant of a TDIU should be paid by the VA 
to the attorney.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


